Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-23432 RIDGEWOOD ELECTRIC POWER TRUST III (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3264565 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 1314 King Street, Wilmington, DE 19801 (Address of Principal Executive Offices, including Zip Code) (302) 888-7444 (Registrant’s telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Investor Shares of Beneficial Interest (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x There is no market for the Investor Shares. The number of Investor Shares outstanding at December 31, 2007 was 391.8444. Table of Contents FORM 10-K TABLE OF CONTENTS PART I Item 1. Business 1 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 10 PART II Item 5. Market for Registrant’s Common Equity, Related Security Holder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 15 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 15 Item 9A. Controls and Procedures 15 Item 9B. Other Information 16 PART III Item 10. Directors, Executive Officers and Corporate Governance 16 Item 11. Executive Compensation 18 Item 12. Security Ownership of Certain Beneficial Owners and Management andRelated Stockholder Matters 18 Item 13. Certain Relationships and Related Transactions, and Director Independence 19 Item 14. Principal Accountant Fees and Services 20 PART IV Item 15. Exhibits and Financial Statement Schedules 20 SIGNATURES 22 Table of Contents Forward-Looking Statements Certain statements discussed in PartI, Item1. “Business”, PartI, Item3. “Legal Proceedings”, PartII, Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Annual Report on Form10-K constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to Ridgewood Electric Power Trust III’s (the “Trust”) plans, objectives and expectations for future events and include statements about the Trust’s expectations, beliefs, plans, objectives, intentions, assumptions and other statements that are not historical facts. These statements are based upon management’s opinions and estimates as of the date they are made. Although management believes that the expectations reflected in these forward-looking statements are reasonable, such forward-looking statements are subject to known and unknown risks and uncertainties that may be beyond the Trust’s control, which could cause actual results, performance and achievements to differ materially from results, performance and achievements projected, expected, expressed or implied by the forward-looking statements. Examples of events that could cause actual results to differ materially from historical results or those anticipated include changes in political and economic conditions, federal or state regulatory structures, government mandates, the ability of customers to pay for energy received, supplies and prices of fuels, operational status of generating plants, mechanical breakdowns, volatility in the price for electric energy, natural gas, or renewable energy. Additional information concerning the factors that could cause actual results to differ materially from those in the forward-looking statements is contained in PartI, Item1A. “Risk Factors” and PartII, Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and elsewhere in this Annual Report on Form10-K. The Trust undertakes no obligation to publicly revise any forward-looking statements or cautionary factors, except as required by law. PART I ITEM 1.BUSINESS Overview The Trust is a Delaware trust formed on December 6, 1993 primarily to make investments in projects and businesses in the energy and infrastructure sectors. Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”), a New Jersey limited liability company, is the Managing Shareholder. As the Managing Shareholder, RRP has direct and exclusive control over the management and operations of the Trust. The Trust has focused primarily on projects fueled by natural gas and renewable sources of fuel. These projects allow the Trust to develop secure long-term positions in attractive specialty markets for products and services provided by its projects and companies. As of December 31, 2006, the projects in which the Trust then had investments were located in the United States. As of that date, the Trust had investments in a landfill gas-fired electric generating project with total capacity of 13.8 megawatts (“MW”) and in electric cogeneration projects with total capacity of 14.2MW. The Trust initiated its private placement offering in January 1994 selling whole and fractional investor shares of beneficial interests of $100,000 per share (“Investor Shares”). There is no public market for Investor Shares and one is not likely to develop. In addition, Investor Shares are subject to significant restrictions on transfer and resale and cannot be transferred or resold except in accordance with the Trust’s Declaration of Trust (“Declaration of Trust”) and applicable federal and state securities laws. The offering was concluded in May 1995, and after payment of offering fees, commissions and investment fees, the Trust had $32.9 million available for investments and operating expenses. As of December 31, 2007, the Trust had 391.8444 Investor Shares outstanding, held by 839 shareholders. Managing Shareholder RRP, via a predecessor corporation, was founded in 1991 by Robert E. Swanson. As the Managing Shareholder, RRP has direct and exclusive control over the management of the Trust’s operations. With respect to project investments, RRP locates potential projects, conducts appropriate due diligence and negotiates and completes the transactions in which the investments are made by the Trust. In addition, RRP performs (or arranges for the performance of) the operation and maintenance of the projects invested in by the Trust and the management and administrative services required for Trust operations. Among other services, RRP administers the accounts and handles relations with the shareholders, including tax and other financial information. RRP also provides the Trust with office space, equipment and facilities and other services necessary for its operation. 1 Table of Contents As compensation for its management services, the Managing Shareholder is entitled to (i) an annual management fee, payable monthly, equal to 2.5% of theTrust'sprior year net asset valueand (ii) a 20% interest in the cash distributions made by the Trust in excess of certain threshold amounts expressed in terms of shareholder returns. The Managing Shareholder is also entitled to receive reimbursement from the Trust for operating expenses incurred by the Trust, or on behalf of the Trust and paid by RRP, as the Managing Shareholder. RRP has arranged for administrative functions required to be performed for the Trust to be performed by an affiliate, Ridgewood Power Management LLC (“RPM”), and at RPM’s costs,such costs are reimbursed to RPM by the Trust. RRP also serves as the managing shareholder (or managing member, as appropriate) of a number of affiliated Trusts and investment vehicles similar to the Trust and, through RPM, provides services to those entities similar to those provided to the Trust. Affiliates of RRP act on behalf of a number of investment vehicles in the oil and gas and venture capital sectors in a manner similar to that for which RRP serves on behalf of the Trust. Business Strategy The Trust’s primary investment objective is to generate cash flow for distribution to shareholders and capital appreciation from one or more of the acquisition, development, ownership and operation of interests in electricity generation and other infrastructure projects and companies. The Trust generally seeks to invest in projects and companies that provide products or services through a number of small facilities and that offer opportunities for expansion either through increasing production at existing sites or through the establishment of additional sites. These projects often involve development, construction and operating risk but, once established, may be able to effectively “lock-in” the customer (or customers) served by the project, which would prevent competitors from dislodging the Trust’s project. The Trust focuses on markets in which projects can be developed and built quickly and can be standardized as to their design, equipment and construction. By following this strategy, the Trust seeks to take advantage of attractive market opportunities while streamlining the development process and diversifying across a number of projects in order to contain the exposure of the Trust to the risks inherent in such projects. As of December 31, 2006, all of the Trust’s projects are owned through investment vehicles that the Trust co-owns with certain affiliated investment trusts or are managed by the Managing Shareholder. Projects and Properties The following table is a summary of the Trust’s investment portfolio as of December 31, 2006 detailing the nature of the business, the portion of the investment owned by the Trust and the number of projects in each investment. Company Trust Interest Leased/ Owned1 Purpose Structure2 San Joaquin Project3 100% Leased Electricity generation Steel building/ concrete slab Byron Project3 100% Leased Electricity generation Steel building/ concrete slab Ridgewood Providence4 35.7% Leased Electricity generation Steel building/ concrete slab 1 Refers to the locations on which the Trust’s projects are located and not the projects themselves. 2 Describes the type of structure in which the projects of the Trust are housed. 3 Located in Northern California. 4 Co-owned with Ridgewood Electric Power Trust IV (“Trust IV”). The facility is located in Rhode Island. San Joaquin Project and Byron Project In January 1995, the Trust acquired 100% of the existing partnership interests of JRW Associates, L.P., which owned and operated an 8.5MW electric cogeneration facility located in Atwater, California (the “San Joaquin Project”). The aggregate purchase price was $4.9 million, including transaction costs. In January 1995, the Trust caused the formation of Byron Power Partners, L.P. in which the Trust owns 100% of the partnership interests.In January 1995, Byron Power Partners, L.P. acquired a 5.7MW electric cogeneration facility located in Byron, California (the “Byron Project”).The aggregate purchase price was $2.5 million, including transaction costs. 2 Table of Contents The Byron Project and the San Joaquin Project (collectively the “Norcals”) are fueled by natural gas and sell their electric output to Pacific Gas & Electric Company (“PG&E”) under power contracts that expire in 2020. Thermal energy from the San Joaquin Project is used to provide steam to an adjacent food processing company under a long-term contract that also expires in 2020. Thermal energy from the Byron Project is used to evaporate brine from oil and gas wells under a long-term contract that also expires in 2020. The Norcal’s contract prices with PG&E were determined pursuant to a contract formula approved by the California Public Utilities Commission ("CPUC") with the energy payment originally based upon a benchmark energy price adjusted for changes over time in a natural gas price index; referred to as the Short Run Avoided Cost Methodology ("SRAC").Effective August 2001, however, the Norcals entered into amendments to their power contracts, which provided for, among other things, that the Norcals would receive a fixed energy payment (as well as the required capacity payment) for a term of five years, until August 2006.Upon expiration of the amendment, through the remainder of the term of the contract, the SRAC formula contained in the original contract is to be used to determine the energy price paid by PG&E. The Norcals entered into agreements with Coral Energy Services, Inc. (“Coral”), a subsidiary of Shell Oil, to procure its natural gas fuel at a fixed price through August 2006.Coral and the Norcals also had master re-sale agreements, which also expired in August 2006.Such agreement enabled the Norcals to not take delivery of, and to sell back to Coral, certain amounts of natural gas once predetermined prices have been established. During the contract, the Norcals re-sold gas back to Coral. The ability of the Norcals to operate profitably is largely dependent on the price of natural gas. If natural gas prices are at a level where operating costs exceed the revenues the plants can generate, the plants may temporarily close. Because of increased natural gas prices, the Norcals suspended operations in November 2007 and are expected to remain closed until at least May 2008. The plants are operated and maintained by RPM, on an at-cost basis. Ridgewood Providence Ridgewood Providence Power Partners, L.P. (“Ridgewood Providence”) was formed in February 1996 as a Delaware limited partnership and in April 1996, Ridgewood Providence purchased substantially all of the net assets of Northeastern Landfill Power Joint Venture for $20.4 million including the assumption of debt. The assets acquired included a 13.8MW electrical generating station and associated gas treatment system, located at the Central Landfill in Johnston, Rhode Island. Ridgewood Providence includes nine reciprocating engine/generator sets, which are fueled by methane gas produced by, and collected from, the landfill. Ridgewood Providence has been operating on the site since 1990 and the net electricity generated is sold to New England Power Service Company (“NEP”) under a long-term electricity sales contract. The contract expires in 2020 but becomes a market-rate contract in 2010. The plant is operated and maintained by RPM, on an at-cost basis. Ridgewood Providence occupies the site and uses the gas from the landfill under the terms of an agreement with the Rhode Island Resource Recovery Corporation (“RIRRC”), a Rhode Island state agency that owns the landfill. Ridgewood Providence subleases a portion of its rights to the landfill gas to Central Gas Limited Partnership (“CGLP”). CGLP operates and maintains a portion of the landfill gas collection system and sells the collected gas to Ridgewood Providence. Ridgewood Providence pays a royalty to RIRRC that is based on its revenue and pays CGLP on a per kilowatt basis. The Ridgewood Providence project qualifies for renewable energy incentives in Massachusetts and Connecticut and a portion of the benefits of these incentives are eligible to be sold to a power marketer under an agreement that continues through 2009. In December 2002, the Managing Shareholder of the Trust formed Ridgewood Rhode Island Generation LLC (“RRIG”), for the purpose of utilizing the supply of gas from the landfill that is in excess of the quantity that could be used by Ridgewood Providence. The project owned by RRIG reached full operation in October 2005 and has a capacity of 8.5MW. RRIG has rights to gas from the landfill for the purpose of operating the RRIG project. Other than the gas rights granted to RRIG, there is no commercial relationship between RRIG and Ridgewood Providence. The landfill generates significantly more gas than can be utilized by the combined projects of Ridgewood Providence and RRIG. On August 1, 2003, Ridgewood Providence entered into an Environmental Attribute Agreement with RIRRC and Ridgewood Gas Services, LLC (“RGS”), an affiliate of Ridgewood Providence that provides management services to RIRRC.Pursuant to the terms of the agreement, Ridgewood Providence is required to pay 15% net revenue royalty to RIRRC and RGS which is derived from the sale of Renewable Portfolio Standards Attributes (“RPS Attributes”) and is the only direct cost of the renewable attribute revenue.The term of the agreement coincides with the Central Landfill lease agreement, which expires in 2020 and provides for an extension of an additional ten years. On January 17, 2003, Ridgewood Providence received a “Statement of Qualification” from the Massachusetts Division of Energy Resources(“DOER”) pursuant to the RPS adopted by Massachusetts. Since Ridgewood Providence has now become qualified, it is able to sell to retail electric suppliers the RPS Attributes associated with its electrical energy. Retail electric suppliers need to purchase RPS Attributes associated with renewable energy and not necessarily the energy itself. Thus, electrical energy and RPS Attributes are separable products and need not be sold or purchased as a bundled product. Retail electric suppliers in Massachusetts will then use the purchase of such RPS Attributes to demonstrate compliance with the Restructuring Act and RPS regulations. 3 Table of Contents During 2004, Ridgewood Providence became qualified to sell RPS Attributes in Connecticut under a similar RPS program, except that the Connecticut program does not have a “vintage” prohibition, which in Massachusetts disqualifies the amount of a facility’s generation of electric energy measured by its average output during the period 1995 through 1997. Thus, Ridgewood Providence can sell the 86,000 megawatt hours (“MWhs”) that are ineligible under Massachusetts standards into the Connecticut market. During 2006, 2005 and 2004, Ridgewood Providence sold its “vintage” RPS Attributes pursuant to agreements with various power marketers. Similar agreements have committed Ridgewood Providence to sell its 2007 “vintage” RPS Attributes to such designated parties at certain fixed quantities and prices. Pursuant to the terms of the agreement, Ridgewood Providence is only required to deliver the specified RPS Attributes it generates and is not obligated to produce, nor is it subject to penalty if it is unable to produce, contracted quantities. Ridgewood Providence and the Trust, along with Trust IV and RRIG, are evaluating expanding the generation facilities at the site. If such expansion were to occur, the Trust may make an additional investment in Ridgewood Providence. Other Investments Mobile Power Units In 1999, the Trust purchased, for $1.7 million, five mobile power generating units. Due to the increases in competition and production of newer more efficient generating models, the Trust experienced continued decreases in rental revenue. The Trust decided in 2003 to sell these units; one unit was sold in 2003 for proceeds of $171,000 and the remaining units were sold in the second quarter of 2004 for proceeds of $384,000. On-site Cogeneration Projects In 1995, the Trust purchased a portfolio of 35 projects from affiliates of Eastern Utilities Associates ("EUA"), which sell electricity and thermal energy to industrial and commercial customers, for an aggregate purchase price of $11.3 million. The Trust then invested an additional $1.4 million for capital improvements. The projects were located in California (18 sites), Connecticut (6 sites), Massachusetts (2 sites), New York (8 sites) and Rhode Island (1 site).The projects used natural gas fired turbines or reciprocating engines to produce electrical energy and/or heat for industrial uses or air conditioning under a variety of individual customer circumstances. Their energy service agreements had terms expiring between September 1996 and 2011. The Trust shut down all but two of the projects beginning in 2001 through 2003. The remaining projects ceased operations in the fourth quarter of 2006. In 1997, the Trust formed a joint partnership, Ridgewood/AES Power Partners, L.P. with AES-NJ Cogen, Inc. (“AES-NJ”) to develop cogeneration projects. During 2003, the Trust sold its interest in the joint partnership for $100,000 cash, a $150,000 interest bearing promissory note ("Promissory Note"), and a $74,000 interest free note ("Interest Free Note"). The Promissory Note receivable bore interest at a rate of 10% per annum, and was fully paid monthly over a four year term. The Interest Free Note was repaid over a six month term. Significant Customers and Supplier During 2006, 2005 and 2004, the Trust’s largest customer, Pacific Gas and Electric Company, accounted for 97%, 82% and 87%, respectively, of total revenues. During 2006, 2005 and 2004, the Trust purchased substantially all of its gas from one supplier, Coral. Business Segments Power generation is the only business segment within which the Trust manages and evaluates its operations. Project Feedstock/Raw Materials The investments of the Trust each convert a raw material into a finished product and the arrangements for obtaining these raw materials are a key element in the business of the Trust. The cogeneration facilities use natural gas as fuel. Unless contracted for otherwise, the price charged for the gas is based on current market conditions. The landfill facility consists of reciprocating engine generator sets that use methane-containing landfill gas as fuel. Gas is collected from the landfills as it is produced through natural anaerobic digestion of the waste. Ridgewood Providence does not own or operate the landfill but has arrangements with the site owner/operator, which gives the project certain rights, including the right to build the projects, occupy the compounds and use the gas from the landfill. The gas agreement is a long-term agreement running for the expected life of the project and includes provisions for royalty payments from the project to the landfill operator as compensation for the granting of these rights. Royalty payments are calculated as a percent of revenue. The investments of the Trust do not maintain material inventories of raw materials. 4 Table of Contents Competition Power generated from the Norcal projects and Ridgewood Providence is sold pursuant to long-term contracts, and as a result, these facilities do not face competition in the sale of its finished product. Government Incentives and Regulation Ridgewood Providence qualifies for incentives because of its location and its use of renewable fuel. In 1997, Massachusetts enacted the Electric Restructuring Act of 1997 (the “Restructuring Act”). Among other things, the Restructuring Act requires that all retail electricity suppliers in Massachusetts (i.e., those entities supplying electric energy to retail end-use customers in Massachusetts) purchase a minimum percentage of their electricity supplies from qualified new renewable generation units powered by one of several renewable fuels, such as solar, biomass or landfill. Beginning in 2003, each such retail supplier must obtain at least one (1%) percent of its supply from qualified new renewable generation units. Each year thereafter, the requirement increases one-half of one percentage point until 2009, when the requirement equals four (4%) percent of each retail supplier’s sales in that year. Subsequent to 2009, the increase in the percentage requirement will be determined and set by DOER. On January 17, 2003, Ridgewood Providence received a “Statement of Qualification” from the DOER pursuant to the RPS adopted by Massachusetts. During 2004, Ridgewood Providence also became qualified to sell RPS Attributes in Connecticut under a similar RPS program, except that the Connecticut program does not have a “vintage” prohibition, which in Massachusetts disqualifies the amount of a facility’s generation of electric energy measured by its average output during the period 1995 through 1997. Thus, Ridgewood Providence can sell the 86,000 MWhs that are ineligible under Massachusetts standards into the Connecticut market. Since Ridgewood Providence has been qualified, they have sold to retail electric suppliers the RPS Attributes associated with their electrical energy. Retail electric suppliers need to purchase RPS Attributes associated with renewable energy and not necessarily the energy itself. Thus, electrical energy and RPS Attributes are separable products and need not be sold or purchased as a bundled product. Retail electric suppliers in Massachusettsand Connecticutwill then use the purchase of such RPS Attributes to demonstrate compliance with the Restructuring Act and RPS regulations. Insurance The Trust has in place, either directly or through investee companies, insurance typical for activities such as those conducted by the Trust. These policies includeproperty and casualty, business interruption and workman’s compensation insurance, whichthe Trust believes to be appropriate. Certain of the insurance carried by the Trust is required by the lenders of certaininvestee companies. Employees The Trust does not have employees. The activities of the Trust are performed either by employees of the Managing Shareholder, its affiliates or those of the specific investments of the Trust. Offices The principal office of the Trust is located at 1314 King Street, Wilmington, Delaware, 19801 and its phone number is 302-888-7444. The Managing Shareholder’s principal office is located at 947 Linwood Avenue, Ridgewood, New Jersey, 07450 and its phone number is 201-447-9000. Available Information The Trust’s shares are registered under Section 12(g) of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”). The Trust must therefore comply with, among other things, the periodic reporting requirements of Section 13(a) of the Exchange Act. As a result, the Trust prepares and files annual reports with the Securities and Exchange Commission (“SEC”) on Form 10-K, quarterly reports on Form 10-Q and, from time to time, current reports on Form 8-K. Moreover, the Managing Shareholder maintains a website at http://www.ridgewoodpower.com that contains important information about the Managing Shareholder, including biographies of key management personnel, as well as information about the investments made by the Trust and the other investment programs managed by the Managing Shareholder. 5 Table of Contents Where You Can Get More Information The Trust files annual, quarterly and current reports and certain other information with the SEC. Persons may read and copy any documents the Trust files at the SEC’s public reference room at treet, NE, WashingtonD.C.20549. You may obtain information on the operation at the public reference room by calling the SEC at 1-800-SEC-0330. The SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov. A copy of any such filings will be provided free of charge to any shareholder upon written request to the Managing Shareholder at its business address - 947 Linwood Avenue, Ridgewood, New Jersey 07450, ATTN: General Counsel. Reports to Shareholders The Trust does not anticipate providing annual reports to shareholders but will make available upon request copies of the Trust’s periodic reports to the SEC on Form 10-K and on Form 10-Q. ITEM 1A. RISK FACTORS In addition to the other information set forth elsewhere in this report, you should carefully consider the following factors when evaluating the Trust: RISKS INHERENT IN THE BUSINESSES OF THE TRUST The Trust has material weaknesses in its disclosure controls and procedures. Material weaknesses in disclosure controls and procedures have been identified by management of the Trust. These weaknesses primarily relate to the Trust’s inability to complete its reporting obligations on a timely basis as a result of deficient disclosure controls and procedures. See Item 9A. “Controls and Procedures” in this report. The inability of the Trust to timely report its results could impact the ability of an investor to adequately understand its investment, restrict the Trust’s ability to conduct its activities and subject the Trust to fines and penalties. Upon further review, the Trust may also determine that it has material weaknesses in its internal control over financial reporting. The Trust’s Ridgewood Providence business depends on the production of landfill methane from the landfill sites on which they operate and access to that gas production. The electricity production of the Ridgewood Providence project is typically limited by the available amount of landfill methane gas used as fuel by the project. A number of factors influence the amount of landfill methane gas produced by a landfill site including the quantity and makeup of the waste deposited into the site by the landfill operator, the manner and sequence of the waste deposition, the non-waste materials used to support the landfill structure and the amount of liquid in the landfill. A number of factors also influence the ability of the Trust’s personnel to gain access to gas that is being produced by a landfill including the land filling strategy and practices of the landfill site operator. To the extent that these factors limit the production of landfill methane gas or the ability of the project to collect and use that gas, Ridgewood Providence may not achieve profitable output levels. The Trust’s Ridgewood Providence business is subject to interruption of its business operations. The electric generating plant owned by Ridgewood Providence is located on property owned by the landfill from which Ridgewood Providence derives the methane gas to power its plant. If the landfill expands in the direction of the electric generating plant it is possible that the site on which the electric generating plant is located may be included in such expansion. If such an expansion occurs, Ridgewood Providence might have to relocate or abandon the electricity generating plant.Were this to occur, Ridgewood Providence could face a temporary or permanent loss of the revenues from this plant. Certain of the Trust’s projects sell all or a portion of their electricity output at open market prices and could be adversely affected should prices fall substantially. Portions of the Trust’s revenues come from open market pricing and the reliance on this pricing will be increasing over the next few years. Should the price of electricity fall substantially, the Trust would be adversely affected and it is possible that the projects affected could not be operated profitably. The operations of the Trust have limited capital, limited access to new capital and have obligations to third parties for borrowed money. The Trust’s investments, but not the Trust itself, have in the past utilized debt financing. Debt financing could increase the variability of results and could increase the financial risk of the Trust. In such cases, the rights of the Trust to the cash flow of the projects would typically be subordinated to the obligations of the projects under the debt facilities, which could limit the Trust’s ability to receive cash distributions from its investments. 6 Table of Contents The operations of the Trust may experience competitive price pressure and competition for project development opportunities. Competition for new project opportunities is based largely on price, service and reliability. While it is difficult to displace the existing projects of the Trust from their customers, competition exists for new projects and this competition may, in some circumstances, drive down the prices of the products and services offered by the Trust’s projects or drive up the costs of its feedstock resources. The projects of the Trust depend on the near-continuous operation of their equipment. Should the productivity of some or all of this equipment be compromised or should the equipment fail altogether, the Trust would be adversely affected. The Trust may also experience difficulty in hiring qualified operating personnel. The primary equipment of the Trust includes mechanical fuel handling systems, circulating fluidized bed boilers, turbine generator sets, reciprocating engine generator sets and hydroelectric generating equipment. This equipment is subject to mechanical failure that the Trust may not be able to predict and that can render specific projects inoperable for considerable periods of time. This risk also extends to failures of the electricity grid near the Trust’s projects that could prevent the affected project or projects from delivering its electricity. In addition, the Trust may experience price increases for, or difficulty in obtaining, spare parts for its projects and in identifying and hiring personnel qualified to operate, maintain and repair the specialized equipment that make up parts of its projects. The projects of the Trust are subject to regulatory changes (including changes in environmental regulations) that could significantly reduce revenues or increase expenses of the Trust. The Ridgewood Providence project derives a significant portion of its income from renewable energy incentive programs sponsored by state governments. Should states reduce, eliminate or change the compliance requirements for these programs, such changes could have a materially adverse impact on the financial performance of the Trust’s investment in the Ridgewood Providence project. The Trust is, and may in the future become, involved in litigation that may be resolved unfavorably. The Trust faces an inherent business risk of exposure to various types of claims and lawsuits that may arise in the ordinary course of business. Although it is not possible to predict the timing, nature or outcome of such claims or lawsuits should they arise, any such claims or proceedings, or any claim or proceeding discussed herein under Item 3. “Legal Proceedings”, may be disposed of unfavorably to the Trust. An unfavorable ruling could include money damages or injunctive relief and could result in a material adverse impact on the Trust's business or financial condition. Generally, for accounting purposes, the Trust's results of operations would be impacted for the period in which the matter is ultimately resolved unfavorably to the Trust or an unfavorable outcome becomes probable and reasonably estimable. In addition, while the Trust maintains insurance coverage with respect to certain claims, the Trust may not be able to obtain such insurance on acceptable terms in the future, if at all, and any such insurance may not provide adequate coverage against any such claims. RISKS RELATED TO THE NATURE OF THE TRUST’S SHARES The Trust’s shares have severe restrictions on transferability and liquidity and shareholders are required to hold the shares indefinitely. The Trust’s shares are illiquid investments. There is currently no market for these shares and one is not likely to develop. Because there may be only a limited number of persons who purchase shares and because there are significant restrictions on the transferability of such shares under the Trust’s Declaration of Trust and under applicable federal and state securities laws, it is expected that no public market will develop. Moreover, neither the Trust nor the Managing Shareholder will provide any market for the shares. Shareholders are generally prohibited from selling or transferring their shares except in the circumstances permitted under the Declaration of Trust and applicable law, and all such sales or transfers require the Trust’s consent, which it may withhold at its sole discretion. Accordingly, shareholders have no assurance that an investment can be transferred and must be prepared to bear the economic risk of the investment indefinitely. Shareholders are not permitted to participate in the Trust’s management or operations and must rely exclusively on the Managing Shareholder. Shareholders have no right, power or authority to participate in the Trust’s management or decision making or in the management of the Trust’s projects. The Managing Shareholder has the exclusive right to manage, control and operate the Trust’s affairs and business and to make all decisions relating to its operation. 7 Table of Contents The Trust’s assets are generally illiquid and any disposition of Trust assets is at the discretion of the Managing Shareholder. The Trust’s interest in projects is illiquid. However, if the Trust were to attempt to sell any such interest, a successful sale would depend upon, among other things, the operating history and prospects for the project or interest being sold, the number of potential purchasers and the economics of any bids made by them. The Managing Shareholder has full discretion to determine whether any project, or any partial interest, should be sold and the terms and conditions under which such project would be sold. Consequently, shareholderswill depend on the Managing Shareholder for the decision to sell all or a portion of an asset, or retain it, for the benefit of the shareholders and for negotiating and completing the sale transaction. The Trust indemnifies its officers, as well as the Managing Shareholder and its employees, for certain actions taken on its behalf. Therefore, the Trust has limited recourse relative to these actions. The Declaration of Trust provides that the Trust’s officers and agents, the Managing Shareholder, the affiliates of the Managing Shareholder and their respective directors, officers and agents when acting on behalf of the Managing Shareholder or its affiliates on the Trust’s behalf, will be indemnified and held harmless by theTrust from any and all claims rising out of the Trust’s management, except for claims arising out of bad faith, gross negligence or willful misconduct or a breach of the Declaration of Trust. Therefore, the Trust may have difficulty sustaining an action against the Managing Shareholder, or its affiliates and their officers based on breach of fiduciary responsibility or other obligations to the shareholders. The Managing Shareholder is entitled to receive a management fee regardless of the Trust’s profitability and also receivescash distributions. The Managing Shareholder is entitled to receive an annual management fee from the Trust regardless of whether the Trust is profitable in that year. The annual fee, payable monthly, is equal to 2.5% of the Trust's prior year’s net asset value. In addition to its annual management fee, the Managing Shareholder, as compensation for its management services, will receive 20% of the Trust’s cash distributions to shareholders upon the shareholders having received a certain minimum level of distributions as set out in the Declaration of Trust, even though the Managing Shareholder has not contributed any cash to the Trust. Accordingly, shareholders contribute all of the cash utilized for the Trust’s investments and activities. If the Trust’s projects are unsuccessful, the shareholders may lose 100% of their investment while the Managing Shareholder will not suffer any investment losses because it did not contribute any capital. None of the compensation to be received by the Managing Shareholder has been derived as a result of arm’s length negotiations. Cash distributions are not guaranteed and may be less than anticipated or estimated. Distributions depend primarily on available cash from project operations. At times, distributions have been delayed to repay the principal and interest on project or Trust borrowings, if any, or to the Trust’s other costs. The Trust’s taxable income will be taxable to the shareholders in the year earned, even if cash is not distributed. Because the Managing Shareholder manages other electricity generation and infrastructure trusts, it may have conflicts of interest in its management of the Trust’s operations. Shareholders will not be involved in the management of the Trust’s operations. Accordingly, they must rely on the Managing Shareholder’s judgment in such matters. Inherent with the exercise of its judgment, the Managing Shareholder will be faced with conflicts of interest. While neither the Trust nor the Managing Shareholder have specific procedures in place in the event of any such conflicting responsibilities, the Managing Shareholder recognizes that it has fiduciary duties to the Trust in connection with its position and responsibilities as Managing Shareholder and it intends to abide by such fiduciary responsibilities in performing its duties. Therefore, the Managing Shareholder and its affiliates will attempt, in good faith, to resolve all conflicts of interest in a fair and equitable manner with respect to all parties affected by any such conflicts of interest. However, the Managing Shareholder is not liable to the Trust for how conflicts of interest are resolved unless it has acted in bad faith, or engaged in gross negligence or willful misconduct. TAX RISKS ASSOCIATED WITH AN INVESTMENT IN SHARES The Trust is organized as a Delaware trust and the Managing Shareholder has qualified the Trust as a partnership for federal tax purposes. The principal tax risks to shareholders are that: · The Trust may recognize income taxable to the shareholders but may not distribute enough cash to cover the income taxes owed by shareholders on the Trust’s taxable income. · The allocation of Trust items of income, gain, loss, and deduction may not be recognized for federal income tax purposes. 8 Table of Contents · All or a portion of the Trust’s expenses could be considered either investment expenses (which would be deductible by a shareholder only to the extent the aggregate of such expenses exceeded 2% of such shareholder’s adjusted gross income) or as nondeductible items that must be capitalized. · All or a substantial portion of the Trust’s income could be deemed to constitute unrelated business taxable income, such that tax-exempt shareholders could be subject to tax on their respective portions of such income. · If any Trust income is deemed to be unrelated business taxable income, a shareholder that is a charitable remainder trust could have all of its income from any source deemed to be taxable. · All or a portion of the losses, if any, allocated to the shareholders will be passive losses and thus deductible by the shareholder only to the extent of passive income. · The shareholders could have capital losses in excess of the amount that is allowable as a deduction in a particular year. Although the Trust has obtained an opinion of counsel regarding the matters described in the preceding paragraph, it will not obtain a ruling from the IRS as to any aspect of the Trust’s tax status. The tax consequences of investing in the Trust could be altered at any time by legislative, judicial, or administrative action. If the IRS audits the Trust, it could require investors to amend or adjust their tax returns or result in an audit of their tax returns. The IRS may audit the Trust’s tax returns. Any audit issues will be resolved at the Trust level by the Managing Shareholder. If adjustments are made by the IRS, corresponding adjustments will be required to be made to the federal income tax returns of the shareholders, which may require payment of additional taxes, interest, and penalties. An audit of the Trust’s tax return may result in the examination and audit of a shareholder’s return that otherwise might not have occurred, and such audit may result in adjustments to items in the shareholder’s return that are unrelated to the Trust’s operations. Each shareholder bears the expenses associated with an audit of that shareholder’s return. In the event that an audit of the Trust by the IRS results in adjustments to the tax liability of a shareholder, such shareholder will be subject to interest on the underpayment and may be subject to substantial penalties. The tax treatment of the Trust cannot be guaranteed for the life of the Trust. Changes in laws or regulations may adversely affect any such tax treatment. Deductions, credits or other tax consequences may not be available to shareholders. Legislative or administrative changes or court decisions could be forthcoming which would significantly change the statements herein. In some instances, these changes could have substantial effect on the tax aspects of the Trust. Any future legislative changes may or may not be retroactive with respect to transactions prior to the effective date of such changes. Bills have been introduced in Congress in the past and may be introduced in the future which, if enacted, would adversely affect some of the tax consequences of the Trust. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES Information regarding the Trust’s properties is contained in Item 1. “Business”, under the heading “Projects and Properties”. ITEM 3.LEGAL PROCEEDINGS On August 16, 2006, the Trust and several affiliated entities, including the Managing Shareholder, filed a lawsuit against the former independent registered public accounting firm for the Trust and several affiliated entities, Perelson Weiner LLP (“Perelson Weiner”), in New Jersey Superior Court. The suit alleged professional malpractice and breach of contract in connection with audit and accounting services performed for the Trust and the other plaintiffs by Perelson Weiner. On October 20, 2006, Perelson Weiner filed a counterclaim against the Trust and the other plaintiffs, alleging breach of contract due to unpaid invoices in the total amount of approximately $1,188,000. Discovery is ongoing and no trial date has been set. 9 Table of Contents ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SECURITY HOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information There has never been an established public trading market for the Trust’s Investor Shares. Holders As of December 31, 2007 and 2006, there were 839 and 841holders of Investor Shares, respectively. Dividends Trust distributions for the years ended December 31, 2006and 2005 were as follows (in thousands, except per share data): 2006 2005 Distributions to Investors $ 1,651 $ 1,929 Distributions per Investor Share 4,200 4,900 Distributions to Managing Shareholder 17 20 ITEM 6.SELECTED FINANCIAL DATA The following selected consolidated financial data should be read in conjunction with the Trust’s consolidated financial statements and related notes and Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of this Form 10-K. The consolidated statement of operations data for the years ended December 31, 2006, 2005 and 2004 and the consolidated balance sheet data as of December 31, 2006 and 2005, are derived from audited financial statements included in this Form 10-K. The consolidated statement of operations data for the years ended December 31, 2003 and 2002 and the consolidated balance sheet data as of December 31, 2004, 2003 and 2002 are derived from audited consolidated financial statements not included in this Form 10-K.The consolidated statement of operations and the consolidated balance sheet data for the year ended December 31, 2002 are derived from audited consolidated financial statements that have not been restated, and as a result, may not be comparable to subsequent periods. December 31, (in thousands, except per share data) 2006 2005 2004 2003 2002 Consolidated Statement of Operations Data: Revenues $ 3,768 $ 4,205 $ 5,594 $ 5,909 $ 7,849 Net (loss) income (1,127 ) 1,353 1,817 2,259 (1,356 ) Net (loss) income per Investor Share (2,849 ) 3,418 4,592 5,707 (3,462 ) Consolidated Balance Sheet Data: Plant and equipment, net 3,233 3,594 4,585 5,016 6,632 Total assets 11,096 13,739 14,453 14,875 15,589 Shareholders' equity 10,938 13,632 14,149 14,503 14,273 10 Table of Contents ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the Trust’s Consolidated Financial Statements and Notes which appear elsewhere in this Annual Report on Form10-K. This discussion contains forward-looking statements that involve risks, uncertainties and assumptions. The Trust’s actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth in PartI, Item1A. “Risk Factors” and elsewhere in this Annual Report on Form10-K. Overview The Trust is a Delaware trust formed on December 6, 1993 primarily to make investments in projects and businesses in the energy and infrastructure sectors. RRP, a New Jersey limited liability company, is the Managing Shareholder. As the Managing Shareholder, RRP has direct and exclusive control over the management and operations of the Trust. The Trust has focused primarily on projects fueled by natural gas and renewable sources of fuel. These projects allow the Trust to develop secure long-term positions in attractive specialty markets for products and services provided by its projects and companies. As of December 31, 2006, the projects in which the Trust had investments were located in the United States. As of that date, the Trust had investments in a landfill gas-fired electric generating project with total capacity of 13.8MW and in electric cogeneration projects with total capacity of 14.2MW. The Trust’s consolidated financial statements include the Trust’s 35.7% interest in Ridgewood Providence, which is accounted for under the equity method of accounting as the Trust has the ability to exercise significant influence but does not control the operating and financial policies of the investment. The remaining 64.3% of Ridgewood Providence is owned by Trust IV. In connection with the Trust’s 2008 annual budget cycle, which is part of its 2007 year-end financial closing process, the Trust performed a cash flow analysis of the Norcals and determined that effective December 31, 2007, the remaining net book value of its plant and equipment, and its intangibles assets, will be fully impaired with a resulting impairment expense recorded in the fourth quarter of 2007. Based on the Trust’s accounting for its investments, all recorded plant and equipment and intangible assets relate to the Norcals ($4.2 million at December 31, 2006). As a result, at December 31, 2007, the Trust’s balance sheet will be materially reduced and operating results for periods subsequent to December 31, 2007 will not have depreciation and amortization expense. Additionally, due to increased fuel costs, the Norcals suspended operations in November 2007 and they are expected to remain closed until at least May 2008. Critical Accounting Policies and Estimates The discussion and analysis of the Trust’s financial condition and results of operations are based upon the Trust’s consolidated financial statements, which have been prepared in conformity with accounting principles generally accepted in the United States of America. In preparing these financial statements, the Trust is required to make certain estimates, judgments and assumptions. These estimates, judgments and assumptions affect the reported amounts of the Trust’s assets and liabilities, including the disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of the Trust’s revenues and expenses during the periods presented. The Trust evaluates these estimates and assumptions on an ongoing basis. The Trust bases its estimates and assumptions on historical experience and on various other factors that the Trust believes to be reasonable at the time the estimates and assumptions are made. However, future events and their effects cannot be predicted with absolute certainty. Therefore, the determination of estimates requires the exercise of judgment. Actual results may differ from these estimates and assumptions under different circumstances or conditions, and such differences may be material to the financial statements. The Trust believes the following critical accounting policies affect the more significant estimates and judgments in the preparation of the Trust’s consolidated financial statements. Revenue Recognition Power generation revenue is recorded in the month of delivery, based on the estimated volumes sold to customers at rates stipulated in the electric power sales contract. Adjustments are made to reflect actual volumes delivered when the actual volumetric information subsequently becomes available. Billings to customers for power generation generally occurs during the month following delivery. Final billings do not vary significantly from estimates. Renewable attribute revenue is derived from the sale of the RPS Attributes. Qualified renewable electric generation facilities produce RPS Attributes when they generate electricity. Renewable attribute revenue is recorded in the month in which the RPS Attributes are produced as Ridgewood Providence has substantially completed its obligations for entitled benefits, represented by the underlying generation of power within specific environmental requirements. Accounts Receivable Accounts receivable are recorded at invoice price in the period the related revenues are earned, and do not bear interest. No allowance for bad debt expense was provided based upon historical write-off experience, evaluation of customer credit condition and the general economic status of the customers. Plant and Equipment Plant and equipment, consisting principally of electrical generating equipment, is stated at cost less accumulated depreciation. Renewals and betterments that increase the useful lives of the assets are capitalized. Repair and maintenance expenditures are expensed as incurred. Upon retirement or disposal of assets, the cost and related accumulated depreciation are removed from the consolidated balance sheets. The difference, if any, between the net asset value and any proceeds from such retirement or disposal is recorded as a gain or loss in the consolidated statement of operations. 11 Table of Contents Depreciation is recorded using the straight-line method over the useful lives of the assets, which ranges from 5 to 20 years. Impairment of Intangibles and Long-Lived Assets The Trust evaluates intangible assets and long-lived assets, such as plant and equipment, when events or changes in circumstances indicate that the carrying value of such assets may not be recoverable. The determination of whether impairment has occurred is made by comparing the carrying value of an asset to the estimated undiscounted cash flows attributable to that asset. If impairment has occurred, the impairment loss recognized is the amount by which the carrying value exceeds the estimated fair value of the asset, which is based on the estimated future cash flows discounted at the estimated cost of capital. The analysis requires estimates of the amount and timing of projected cash flows and, where applicable, judgments associated with, among other factors, the appropriate discount rate. Such estimates are critical in determining whether any impairment charge should be recorded and the amount of such charge if an impairment loss is deemed to be necessary. GasContract In August 2001, the Norcals entered into agreements to purchase natural gas, at fixed prices, over a five-year term in connection with entering into an amendment fixing the sales price of electric power sales contracts for a similar term. These contracts were entered into in order to minimize the impact of fluctuating energy prices. The Trust has determined that these contracts are derivatives as defined under Statement of Financial Accounting Standards (“SFAS”) No. 133, "Accounting for Derivative Instruments and Hedging Activities"(“SFAS 133”), as amended. The Trust has designated the derivatives as non-hedge instruments. Accordingly, the values of the contracts are based on the differences between contract prices and market value prices and recognized as an asset or a liability in the consolidated balance sheets. Changes in the carrying value of the contracts are reflected as a component of cost of revenues in the consolidated statements of operations. During the third quarter of 2006, the Trust completed its contractual agreement to resell the purchased gas back to the Norcals’ gas supplier and therefore, there is no longer any value recorded on the consolidated balance sheets associated with these contracts. Management Fees The Trust is charged management fees from its Managing Shareholder. Unpaid management fees accrue interest at 10% per annum. The Managing Shareholder has periodically waived its right to receive a portion of fees and related interest. Any waived management fees and interest are capital contributions at the time of waiver. Income Taxes No provision is made for income taxes in the Trust’s consolidated financial statements as the income or losses of the Trust are passed through and included in the income tax returns of the individual shareholders of the Trust. Results of Operations Year ended December 31, 2006 compared to the year ended December 31, 2005 Revenues decreased by $0.4 million, or 10.4%, from $4.2 million in 2005 to $3.8 million in 2006. The decrease in power generation revenue of $0.4 million was due to fewer megawatts being generated because of temporary closure of the Norcals due to maintenance. Cost of revenues increased by approximately $2.8 million, or 103%, from $2.7 million for 2005 to $5.5 million in 2006. This was primarily attributable to a $2.5 million effect of accounting for its gas contracts as natural gas prices decreased during 2006, and $0.5 million of maintenance costs at the Norcals. Gross profit of $1.5 million in 2005 decreased by $3.2 million to a gross loss of $1.7 million for 2006. This increase was primarily due to increased costs of revenues attributable to the accounting for gas contracts and lower revenues of $0.4 million. General and administrative expenses decreased by approximately $0.2 million from $0.3 million in 2005 to $0.1 million in 2006.The decrease was primarily attributable to lower professional fees. The management fee due to the Managing Shareholder for 2006 and 2005 was approximately $0.4 million. The management fee was paid to the Managing Shareholder for certain management, administrative and advisory services, office space and other facilities provided to the Trust. In 2006, the Managing Shareholder waived its right to receive $0.1 million ofunpaid accrued management fees and interest. In 2005, the Trust recorded an impairment of $0.6 million related to its remaining co-generation projects purchased from EUA.The Trust records impairment of plant and equipment when events or changes in circumstances indicate that the carrying value of such assets may not be recoverable.The Trust did not record any impairments in 2006. 12 Table of Contents Year ended December 31, 2005 compared to the year ended December 31, 2004 Revenues decreased approximately $1.4 million, or 24.8%, from $5.6 million in 2004 to $4.2 million in 2005. This decrease was primarily due to decreasesin revenues of $1.2 million fromthe Norcal projects and $0.2 million from two cogeneration facilities which were shut down in 2005 due to the expiration of their contracts. Cost of revenues decreased by approximately $1.6 million, or 37%, from $4.3 million in 2004 to $2.7 million in 2005 primarily dueto lower cost of revenues at the Norcals resulting from the derivative accounting for its gas contract as natural gas prices increased during the year, partially offset by higher maintenance expenses of $0.2 million and other related productions cost increases of $0.2 million. Gross profit increased by $0.2 million, or 15.3%, from $1.3 million in 2004 to $1.5 million in 2005. This increase was primarily due to derivative accounting for its gas contracts as natural gas prices increased during 2005. The management fee due to the Managing Shareholder for 2005 and 2004 was approximately $0.4 million. In 2005, the Managing Shareholder waived its right to receive $79,000 of unpaid accrued management fees and interest. In 2005, the Trust recorded an impairment of $0.6 million related to its remaining co-generation projects purchased from EUA.In 2004, the Trust recorded an impairment of $0.1 million related to its mobile power modules. The Trust records impairment of plant and equipment when events or changes in circumstances indicate that the carrying value of such assets may not be recoverable. In 2005, the Trust recorded equity income of $1 million from its investment in Ridgewood Providence compared to $1.2 million in 2004.The decrease in equity income of approximately $0.2 million was primarily due to lower revenue at Ridgewood Providence from less production in 2005. Liquidity and Capital Resources Year ended December 31, 2006 compared to the year ended December 31, 2005 At December 31, 2006, the Trust had cash and cash equivalents of $1.4 million, an increase of approximately $1.1 million from December 31, 2005. The cash flows for the year 2006 were $2.7 million provided by operating activities, $55,000 provided by investing activitiesand$1.7 million used in financing activities. In 2006, the Trust’s operating activities generated cash of $2.7 million compared to $2.1 million in 2005, an increase of $0.6 million, primarily due to a decrease in distributions from investments. In 2006, the Trust used cash of $1.7 million in financing activities as compared to $1.9 million in 2005.Both amounts represent cash distributions to shareholders. Year ended December 31, 2005 compared to the year ended December 31, 2004 At December 31, 2005, the Trust had cash and cash equivalents of $0.3 million, an increase of approximately $0.2 million from December 31, 2004. The cash flows for 2005 consisted of $2.1 million provided by operating activities, $31,000 provided by investing activities and $1.9 million used in financing activities. In 2005, the Trust’s operating activities provided cash of $2.1 million as compared to $1.9 million in 2004, an increase of $0.2 million, primarily due to increased cash flows from ongoing operations. In 2005, investing activities provided $31,000 from collection from a note receivable.In 2004, cash provided by investing activities was $0.4 million, which is the net of proceeds of $0.4 million related to the sale of it mobile power modules, capital expenditures of $34,000 and collections from a note receivable of $45,000. In 2005, the Trust used $1.9 million in financing activities as compared to $2.2 million in 2004.Both amounts represent cash distributions to shareholders. Future Liquidity and Capital Resource Requirements The Trust expects cash flows from operating activities, along with existing cash, cash equivalents and borrowing capabilities will be sufficient to provide working capital and fund capital expenditures for the next 12months. 13 Table of Contents Off-Balance Sheet Arrangements The Trust has not entered into any off-balance sheet arrangements that either have, or are reasonable likely to have, a material adverse current or future effect on the Trust’s financial condition, revenues or expenses, result of operations, liquidity, capital expenditures or capital resources that are material to the Trust. Contractual Obligations and Commitments At December 31, 2006, the Trust’s contractual obligations are as follows (inthousands): Payments due by period Contractual obligations Total Less than 1 year 1 - 3 years 3 - 5 years More than 5 years Ground operating leases $ 2,482 $ 173 $ 346 $ 346 $ 1,617 Recent Accounting Pronouncements FIN 48 In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes (“FIN48”) an interpretation of FASB Statement No.109,
